DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising titanium dioxide species A, synthetic mica species B and (3-glycidoxypropyl)trimethoxysilane species C in the reply filed on May 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the metal oxide particles distinguish over the pigment particles that are metal oxides, e.g., titanium oxides, zinc oxides, iron oxides, etc. .  A metal oxide particle reads on a metal oxide pigment particle.  It is unclear whether a metal oxide pigment particle needs to be bound to another metal oxide particle.
In claim 4, it is unclear how the metal oxide pigment particles distinguish over the metal oxide particles that are bound.
In claim 4, it is unclear what is meant by “metal effect pigments”, “optically variable pigments” and “holographic pigments”.
In claim 7, it is unclear whether the “a weight ratio”, versus “the weight ratio”, is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,037,422 (Yamao).
Yamao discloses a composition comprising a functionalized polyarylene sulfide containing amino or amide groups, a polyamide, an epoxy resin and an epoxysilane surface-treated filler, inclusive of metal oxides, wherein the amino and amide groups react with the epoxy groups of the filler (abstract, C5:12-23, C7:18-23, C8:28-40, C9:15-55, C11:51-C12:41, examples, claims). The surface treated filler is obtained by functionalizing the filler with an epoxysilane to produce a filler having epoxy groups. Table 2 shows Example 14 comprising an amide-functionalized polyarylene sulfide (DCBA-PPS) and glass fibers surface treated with aminosilane (GF FT 625) and  Examples 15-17 comprising an amino-functionalized polyarylene sulfide (DCA-PPS) and glass fibers surface treated with epoxysilane (GF FT 629).  
Considering Yamao clearly teaches amide-functionalized polyarylene sulfides and amino-functionalized polyarylene sulfides as functional functionalized polyarylene sulfide alternatives, it would have been immediately-envisaged to one having ordinary skill in the art to use an amide-functionalized polyarylene sulfide in place of the amino-functionalized polyarylene sulfide in Examples 15-17 with the reasonable expectation of success. The resulting composition would comprise an amide-functionalized polyarylene sulfide (meets Applicants’ polyamide) and surface-treated glass fiber having epoxy groups (reads on Applicants’ epoxy functionalized surface-treated pigment particle wherein the pigment particle and the metal oxide particles are one and the same particles), wherein the amide groups react with the epoxy groups of the filler (meets Applicants’ pigment-pendant polyamide).  The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Yamao.
As to claim 2, Yamao discloses similar epoxysilanes for surface-treating the filler (C12:14-34).
As to claim 4, Yamao discloses glass fiber.
Yamao anticipates the above-rejected claims for the embodiment wherein the pigment particle and the metal oxide particles are one and the same.  It is reasonably believed that Yamao’s exemplified glass fiber, known to include silicon dioxide, reads on a metal oxide particle.  In the alternative, it is obvious to one having ordinary skill in the art to use a metal oxide filler in particle form, e.g., zinc oxide (C11:51-65), as a functional filler alternative to the exemplified glass fiber with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,037,422 (Yamao) described above.
As to claim 3, it is obvious to one having ordinary skill in the art to use a metal oxide filler, e.g., zinc oxide (C11:51-65), as a functional filler alternative to the exemplified glass fiber with the reasonable expectation of success.
As to claim 5, it is within the purview of Yamao’s inventive disclosure, and obvious to one having ordinary skill in the art, to further incorporate a polyamide as presently claimed (C9:42-50) for its expected additive effect and with the reasonable expectation of success.  To the extent the epoxy groups react with amino or amide groups, it would be expected that the epoxy groups of the surface-treated filler would also react with the additional polyamide.
As to claim 6, given that Yamao’s mixing process can be carried out in various mixing devices, such as tumble mixers, etc. (C17:46-55), it is within the purview of one having ordinary skill in the art to determine the appropriate reaction temperature (inclusive of that presently claimed) in accordance with the desired mixing device. 
As to claim 7, Yamao discloses the use of from 5 to 400 pbw surface-treated filler based on 100 pbw of functionalized polyarylene sulfide (C14:57-60) and, as such, it is obvious to one having ordinary skill in the art to use a weight ratio of about 1:20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765